Exhibit 10.2

CHANGE IN EMPLOYMENT ARRANGEMENT

AGREEMENT AND GENERAL RELEASE

WHEREAS R. Kirk Morgan (hereinafter “Employee”) has been employed by Actua USA
Corporation (hereinafter “Employer”), a subsidiary of Actua Corporation
(hereinafter “Actua”); and

WHEREAS the parties mutually and amicably desire to change Employee’s employment
arrangement with Employer in connection with the wind-down of the Company’s
operations.

The parties hereto, for good and valuable consideration, the sufficiency of
which is acknowledged and intending to be legally bound, hereby agree as
follows:

1.    Beginning on May 1, 2018, Employee’s base salary shall be reduced to
$120,000 per year, which shall be payable semi-monthly, less taxes required by
applicable law and deductions authorized by Employee. Employee will not be
eligible for a bonus. Employee shall be entitled to participate in Employer’s
benefit programs, subject to the terms of the plans themselves, which may be
changed or eliminated at the discretion of Employer. Employee acknowledges and
agrees that the Company’s employment relationship with Employer shall continue
to be one of “at will” employment, and either Employee or Employer may terminate
the relationship at any time. This “at will” employment relationship can be
modified only by an authorized officer of Employer in writing. The parties agree
that the letter agreement dated March 10, 2017 by and among Employee, Employer
and Actua (the “Existing Agreement”) is hereby terminated effective as of May 1,
2018. Employee acknowledges and agrees that, at such time as Employee’s
relationship with the Company is terminated, whether by Employer or Employee,
neither the Company nor Actua shall have any obligation to provide Employee with
any severance or other payments, benefits, equity or other consideration other
than with respect to base salary through such termination date, provided that
following termination, Employer shall continue to pay the employer portion of
premiums for continued medical and dental insurance benefits for Employee under
COBRA, reimbursable on a monthly basis, until the earlier of (i) 12 months
following the last day of the month in which such termination is effective and
(ii) the first date on which Employee is eligible for these benefits under a new
employer’s or spouse’s employer’s plan. Employee agrees that he/she shall notify
Employer of his/her eligibility under a spouse’s employer’s medical and/or
dental plan as of his/her termination date and, if Employee is not eligible
under his or her spouse’s employer’s medical and/or dental plan as of his/her
termination date but subsequently becomes eligible, he/she shall immediately
notify Employer of such eligibility.

2.    In consideration of Employee’s continued employment and execution of this
Change in Employment Arrangement Agreement and General Release (this
“Agreement”) and Employee’s agreement to be legally bound by its terms, Employer
shall pay to Employee an aggregate lump sum amount of $600,000, minus all
payroll deductions required by law or authorized by Employee. Such payment shall
be

 



--------------------------------------------------------------------------------

made on the date of the next regular payroll following the eighth (8th) day
following the execution of this Agreement and Release (provided that Employee
does not revoke this Agreement as described in Section 13) unless payment is
required to be delayed pursuant to paragraph (b) of Section 409A of the Internal
Revenue Code (the “Code”).

3.    Employee does hereby REMISE, RELEASE AND FOREVER DISCHARGE, Employer and
its parent, subsidiaries, and affiliated entities, and its and their respective
officers, directors, shareholders, employees and agents, its and their
respective successors and assigns, heirs, executors, and administrators
(hereinafter referred to collectively as “Releasees”) of and from any and all
actions and causes of action, suits, debts, claims and demands whatsoever in law
or in equity, absolute or contingent, know or unknown which he/she ever had, now
has, or which he/she, his/her heirs, executors or administrators may have, by
reason of any matter, cause or thing whatsoever, from the beginning of time up
to and including the date on which Employee signs this Agreement (the “Release
Date”), and particularly, but without limitation, any claims arising from or
relating in any way to his/her relationship as an employee or the change in
his/her employment relationship with Employer, including, but not limited to,
any claims that have been asserted, could have been asserted or could be
asserted now or in the future, including any claims under any federal, state or
local laws, including the Pennsylvania Human Relations Act, 43 P.S. §951
et seq.; Title VII of the Civil Rights Act of 1964, as amended, 42 U.S. C.
§2000e et seq., the Age Discrimination in Employment Act, 29 U.S.C. §621
et seq., the Americans with Disabilities Act, 29 U.S.C. §12101 et seq.; any
common law contract or tort claims now or hereafter recognized, and all claims
for counsel fees and costs; provided, however, that nothing herein shall release
Employer and Actua from their obligations hereunder or under the Company’s
certificate of incorporation and by-laws.

4.    Employee agrees and covenants that neither he/she, nor any person,
organization or other entity on his/her behalf, will file, charge, claim, sue or
cause or permit to be filed, charged or claimed, any civil action, suit or legal
proceeding for personal relief (including any action for damages, injunctive,
declaratory, monetary or other relief) against Releasees involving any matter
occurring at any time in the past up to and including the Release Date or
involving any continuing effects of any acts or practices which may have arisen
or occurred prior to the date of this Agreement. Employee further agrees that if
any person, organization, or other entity should bring a claim against Releasees
involving any such matter, he/she will not accept any personal relief in any
such action. Nothing in this paragraph shall restrict the Employee’s right to
file a claim to enforce this Agreement.

5.    Each of Employer and Actua does hereby permanently and irrevocably REMISE,
RELEASE AND FOREVER DISCHARGE, Employee and his/her heirs, executors, and
administrators (hereinafter referred to collectively as “Employee Releasees”) of
and from any and all actions and causes of action, suits, debts, claims and
demands whatsoever in law or in equity, absolute or contingent, known or unknown
which it ever had, now has, or which it may have, by reason of any matter, cause
or thing whatsoever, from the beginning of time up to and including the Release
Date, including,

 

2



--------------------------------------------------------------------------------

but not limited to, any claims that have been asserted, could have been asserted
or could be asserted now or in the future, including any common law contract or
tort claims now or hereafter recognized, and all claims for counsel fees and
costs; provided, however, that nothing herein shall release Employee from
his/her obligations hereunder or from any claims arising out of Employee’s
willful dishonesty, fraud or misconduct.

6.    Each of Employer and Actua agrees and covenants that neither it, nor any
person, organization or other entity on its behalf, will file, charge, claim,
sue or cause or permit to be filed, charged or claimed, any civil action, suit
or legal proceeding for personal relief (including any action for damages,
injunctive, declaratory, monetary or other relief) against Employee Releasees
involving any matter occurring at any time in the past up to and including the
Release Date or involving any continuing effects of any acts or practices which
may have arisen or occurred prior to the date of this Agreement. Each of
Employer and Actua further agrees that if any person, organization, or other
entity should bring a claim against Employee Releasees involving any such
matter, it will not accept any relief in any such action. Nothing in this
paragraph shall restrict Employer’s or Actua’s right to file a claim to enforce
this Agreement.

7.    In further consideration of the agreements of Employer and Actua as set
forth herein, Employee agrees as follows:

(a)    During Employee’s employment and during the one-year period beginning on
the date Employee’s employment with Employer terminates (the “Restricted
Period”), Employee shall not anywhere in the United States, without Actua’s
express written consent, directly or indirectly engage, whether as an employee,
officer, director, executive, agent, representative, consultant, advisor,
manager, owner, equity holder or creditor, in any activity that competes with
any entity in which Actua directly or indirectly holds an equity interest (each
an “Actua Company”); provided, however, that Employee may, without violating
this provision, own as a passive investment, shares representing 1% or less of
the capital stock of a publicly-held corporation, if such shares are actively
traded on an established national securities market in the United States.

(b)    During the Restricted Period, Employee shall not, without Actua’s express
written consent, (a) directly or indirectly, encourage, induce, solicit or
attempt to encourage, induce, solicit any person or entity that is an employee,
consultant or independent contractor of any Actua Company or was an employee,
consultant or independent contractor of any Actua Company at any time during the
one-year period immediately prior to such encouragement, inducement or
solicitation, or attempted encouragement, inducement or solicitation, to change
or terminate his or her relationship with any Actua Company or otherwise to
become an employee, consultant or independent contractor of any other person or
business entity, (b) directly or indirectly, encourage, induce, solicit or
attempt to encourage, induce, solicit any person or entity that is a customer of
any Actua Company to change or terminate his or her relationship with any Actua
Company or (c) hire or attempt to hire any person that is an employee,
consultant or independent contractor of any Actua Company or was an employee,
consultant or independent contractor of any Actua Company at any time during the
one-

 

3



--------------------------------------------------------------------------------

year period prior to such hiring or attempted hiring. Notwithstanding the
foregoing, general solicitations of employment published in a journal, newspaper
or other publication of general circulation and not specifically directed
towards such employees, consultants or independent contractors shall not be
deemed to constitute solicitation for purposes of this Section 7(b).

(c)    Employee has had and will continue to have access to Proprietary
Information in the course of Employee’s employment with the Employer. As used
herein, “Proprietary Information” shall mean any and all confidential and/or
proprietary knowledge, data or information of Actua and any entity in which it
holds or has held an equity interest and any entity on which Actua conducted due
diligence in connection with a potential acquisition and their respective
affiliates, investors, partners and acquisition targets, (each a “Protected
Company”), including but not limited to information relating to financial
matters, investments, potential investments, budgets, business plans, forecasts,
projections, business plans, marketing plans, personnel matters, business
contacts, products, intellectual property, processes, know-how, designs,
methods, systems, developments, improvements, discoveries, inventions, licenses,
ideas, strategies, acquisition database, customer lists, data, programs and
other works of authorship; provided, however, that the term “Proprietary
Information” shall not include any of the foregoing to the extent it is in the
public domain other than in connection with a breach of this Agreement. At all
times hereafter, Employee shall hold in strictest confidence and shall not
directly or indirectly disclose or use any of the Proprietary Information,
unless Actua or the applicable Protected Company expressly authorizes such
disclosure in writing. At the request of Employer or Actua, Employee shall
return and/or delete any Proprietary Information in Employee’s possession.
Notwithstanding anything to the contrary herein, in accordance with the Defend
Trade Secrets Act of 2016, Employee shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that: (A) is made (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.

(d)    Employee acknowledges and represents that, upon his/her termination of
employment, he/she shall return any company property, including any corporate
credit cards and any Proprietary Information requested by Employer or Actua.
Notwithstanding the foregoing, Employee shall be permitted to keep the computer
hardware (but not company-licensed software and data) and cell phone hardware
issued to Employee by Employer, subject to Employee’s compliance with the
restrictive covenants set forth in this Agreement. Employee shall deliver
his/her computer to one of Employer’s IT associates in order that it can be
prepared for transfer. At Employee’s election, Employer will release and
coordinate with Employee the transfer of financial responsibility associated
with Employee’s phone number before Employer cancels the plan related to such
cell phone.

 

4



--------------------------------------------------------------------------------

(e)    Employee hereby assigns to Employer all his/her interest in any and all
Inventions that he/she has conceived or developed or will conceive or develop
during his/her employment and acknowledges that all original works of authorship
made by him/her within the scope of and during the period of his/her employment
with Employer and which are protectable by copyright are “works made for hire,”
as that term is defined in the United States Copyright Act. The term
“Inventions” shall mean all trade secrets, inventions, ideas, processes, data,
programs, works of authorship, know-how, improvements, discoveries,
developments, techniques and designs including all patented, copyright or
trademarked information. Employee agrees that the decision whether or not to
commercialize or market any Invention developed by him/her is within Employer’s
sole discretion and for Employer’s sole benefit and that no royalty will be due
to Employee as a result of Employer’s efforts to commercialize or market any
such Invention. Employee agrees to execute any proper oath or verify any proper
document required to carry out the terms of this Agreement.

(f)    Upon the termination of Employee’s employment with Employer, (i) Employee
shall (x) execute and deliver to Employer a release of Employer and Actua
through such termination date on terms substantially similar to the terms set
forth in Section 3 hereof and (y) deliver or make available to Employer all
originals and copies of all documents, information (in any form, including hard
copy and/or electronic) and any other property of Actua, Employer or any Actua
Company in his/her possession, under his/her control or to which he/she may have
access and (ii) Employer shall execute and deliver to Employee a release of
Employee through such termination date on terms substantially similar to the
terms set forth in Section 5 hereof. Employee will not reproduce or appropriate
for his/her own use, or for the use of others, any Actua or Employer property,
Proprietary Information or Company Inventions, provided, however, that Employee
may retain copies of documents that were in his/her possession prior to the
commencement of his/her employment with Employer or that relate to his/her
compensation.

(g)    Because Employee’s services to Employer have been and are personal and
unique, and because Employee has had and will continue to have access to and has
and will become acquainted with the Proprietary Information and because any
breach by Employee of any of the restrictive covenants contained in Employee’s
Restrictive Covenant Agreement with Employer or this Agreement would result in
irreparable injury and damage for which money damages would be difficult to
calculate and in any case would not provide an adequate remedy, Employee agrees
that Employer and Actua shall have the right to enforce the obligations set
forth in Section 7 by injunction, specific performance or other equitable
relief, without prejudice to any other rights and remedies that Employer or
Actua may have at law for a breach, or threatened breach, of the provisions of
Section 7. Employee hereby consents to the issuance of such injunctive relief,
and further agrees that Employer and/or Actua, as well as Employee, shall be
entitled to engage in expedited deposition and document discovery in aid of any
application for temporary and/or preliminary injunctive relief. Employee agrees
that he/she will not assert or contend that any of the provisions of Section 7
are unreasonable or otherwise unenforceable, including in connection with any
action in which Employer or Actua seeks injunction, specific performance or
other equitable relief.

 

5



--------------------------------------------------------------------------------

8.    This Agreement will be governed by and construed according to the laws of
the State of Delaware, where the Employer is incorporated, without reference to
Delaware’s principles of conflicts of laws. In the event of any dispute,
Employee, Employer and Actua agree to exclusive jurisdiction and venue in the
state or federal courts located in the State of Delaware. Employee, Employer and
Actua understand, represent and warrant that they have specifically relied upon
each other’s agreement to the foregoing exclusive choice of law and forum in
entering into this Agreement and, therefore, each party covenants that it will
not challenge in any respect the application of Delaware law in any way for
purposes of interpretation or enforcement of the terms hereof, including
especially but not limited to the obligations set forth in Section 7. Desiring
to obtain the benefits flowing to him/her hereunder, Employee has agreed to all
of the terms of this agreement, including the exclusive jurisdiction, venue and
choice of law provisions, and Employee covenants not to argue for the
application of any other state’s law, and covenants not to initiate any
litigation in any court other than the state or federal courts of Delaware.
Employee acknowledges and agrees that he/she has had an opportunity to seek
advice of counsel in connection with this Agreement and that the covenants
contained herein are reasonable in geographical and temporal scope and in all
other respects. If any court or other decision-maker of competent jurisdiction
determines that any of the covenants contained in this Agreement, or any part
thereof, is unenforceable because of the duration or geographical scope of such
provision, then, the duration or scope of such provision, as the case may be,
shall be reduced or altered so that such provision becomes enforceable and, in
its reduced form, such provision shall then be enforceable and shall be
enforced. In the event any one or more of the provisions contained in Section 7
of this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, and if a court declines to modify any such
restriction despite the parties’ specific request and intent that it be modified
and enforced in a reduced form, then such invalidity, illegality or
unenforceability shall not affect the other provisions of Section 7 of this
Agreement, which shall be construed and fully enforced as if such invalid,
illegal or unenforceable provision had never been contained herein. No waiver by
Employer or Actua of any breach of this Agreement shall be a waiver of any
preceding or succeeding breach. No waiver by Employer or Actua of any right
under this Agreement shall be construed as a waiver of any other right.

9.    The parties hereto acknowledge that the undertakings of each of the
parties herein are expressly contingent upon the fulfillment and satisfaction of
the obligations of the other party as set forth herein.

10.    Employee agrees and acknowledges that the agreement by Employer and
Actua, described herein, is not and shall not be construed to be an admission of
any violation of any federal, state or local statute or regulation, or of any
duty owed by Employer or Actua and that this Agreement is made voluntarily.

 

6



--------------------------------------------------------------------------------

11.    Employee agrees, covenants and promises that he/she has not communicated
or disclosed, and will not hereafter communicate or disclose, the terms of this
Agreement to any persons with the exception of members of his/her immediate
family, his/her attorney, and his/her accountant or tax advisor, each of whom
shall be informed of this confidentiality obligation and shall be bound by its
terms. Employee further agrees that he/she will not disparage in any way the
professional or personal reputation or character of Releasees. Each of Employer
and Actua further agrees that it will not disparage in any way the professional
or personal reputation or character of Employee.

12.    Notwithstanding the other provisions hereof, this Agreement is intended
to comply with the requirements of Section 409A of the Code, to the extent
applicable, and this Agreement shall be interpreted to avoid any penalty
sanctions under Section 409A of the Code. Accordingly, all provisions herein, or
incorporated by reference, shall be construed and interpreted to comply with
Section 409A of the Code and, if necessary, any such provision shall be deemed
amended to comply with Section 409A of the Code and regulations thereunder. If
any payment or benefit cannot be provided or made at the time specified herein
without incurring sanctions under Section 409A of the Code, then such benefit or
payment shall be provided in full at the earliest time thereafter when such
sanctions will not be imposed. For purposes of Section 409A of the Code, each
payment made under this Agreement shall be treated as a separate payment and all
installment payments shall be treated as a separate payment. In no event may
Employee directly or indirectly, designate the calendar year of payment.

13.    THIS IS AN IMPORTANT LEGAL DOCUMENT AND EMPLOYEE IS HEREBY ADVISED TO
CONSULT WITH AN ATTORNEY BEFORE SIGNING IT. EMPLOYEE ACKNOWLEDGES THAT HE/SHE
HAS THE RIGHT TO CONSIDER THIS AGREEMENT FOR A PERIOD OF AT LEAST 45 DAYS PRIOR
TO ENTERING INTO THIS AGREEMENT. EMPLOYEE FURTHER ACKNOWLEDGES THAT HE/SHE HAS
THE RIGHT TO REVOKE THIS AGREEMENT WITHIN SEVEN (7) DAYS OF ITS EXECUTION BY
GIVING WRITTEN NOTICE OF SUCH REVOCATION BY HAND DELIVERY OR FAX TO ACTUA
CORPORATION, 555 E. LANCASTER AVENUE, SUITE 640, RADNOR PA 19087, FAX:
610-727-6901, ATTENTION: GENERAL COUNSEL, WITHIN THE SEVEN (7) DAY PERIOD.

14.    EMPLOYEE HEREBY CERTIFIES THAT HE/SHE HAS READ THE TERMS OF THIS
AGREEMENT, THAT HE/SHE HAS BEEN INFORMED BY EMPLOYER AND ACTUA, THROUGH THIS
DOCUMENT AND OTHERWISE, THAT HE/SHE SHOULD DISCUSS THIS AGREEMENT WITH AN
ATTORNEY OF HIS/HER OWN CHOICE, AND THAT HE/SHE UNDERSTANDS ITS TERMS AND
EFFECTS. EMPLOYEE FURTHER CERTIFIES THAT HE/SHE HAS THE INTENTION OF RELEASING
ALL CLAIMS RECITED HEREIN IN EXCHANGE FOR THE CONSIDERATION DESCRIBED HEREIN,
WHICH HE/SHE ACKNOWLEDGES AS ADEQUATE AND SATISFACTORY TO HIM/HER. NEITHER
ACTUA, EMPLOYER NOR ANY OF THEIR RESPECTIVE AGENTS, REPRESENTATIVES OR ATTORNEYS
HAS MADE ANY REPRESENTATIONS TO EMPLOYEE CONCERNING THE TERMS OR EFFECTS OF THIS
AGREEMENT OTHER THAN THOSE CONTAINED HEREIN.

 

7



--------------------------------------------------------------------------------

15.    This Agreement is the final, complete and exclusive agreement of the
parties with respect to the subject matter hereof and supersedes and merges all
prior discussions and agreements among the parties, including the Existing
Agreement other than any existing restrictive covenant agreement between
Employee and Employer or Actua, provided that in the event of a conflict between
the provisions of this Agreement and any such restrictive covenant agreement,
the provisions of this Agreement shall supersede and prevail in all respects. No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, will be effective unless in writing and signed by the
party to be charged.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties have
executed the foregoing Agreement effective as of the 26th day of April, 2018.

 

/s/ R. Kirk Morgan R. Kirk Morgan

 

ACTUA CORPORATION By:   /s/ Suzanne L. Niemeyer Name:   Suzanne L. Niemeyer
Title:   General Counsel

 

ACTUA USA CORPORATION By:   /s/ Suzanne L. Niemeyer Name:   Suzanne L. Niemeyer
Title:   General Counsel

 

9